Smith, J. (dissenting).
Under ordinary principles of tort law, Probst’s libel of plaintiff could be found by the jury to be a “legal cause” of the harm plaintiff suffered from the repetition of that libel in the Newsday article. The Restatement says: “The publication of a libel or slander is a legal cause of any special harm resulting from its repetition by a third person if . . . the repetition was reasonably to be expected” (Restatement [Second] of Torts § 576 [c]). We seemed to adopt the Restatement rule in Karaduman v Newsday, Inc. (51 NY2d 531, 541 n 2 [1980]), where we strongly implied that the original publishers of a libel could be “found legally responsible for the republication” if they had “participated in the original publication with ... a reasonable expectation that republication was likely.” But today the majority rejects this rule in favor of one followed in two older cases, Schoepflin v Coffey (162 NY 12 [1900]) and Macy v New York World-Tel. Corp. (2 NY2d 416 [1957]): that one who defames another is not liable for repetition of the defamation without his consent by persons he does not control. The rule the majority adopts was devised for a different world of defamation law, and the justification for it has ceased to exist.
As the majority says, “[t]he rationale behind this rule is that each person who repeats the defamatory statement is responsible for the resulting damages” (majority op at 342, citing Schoepflin, 162 NY at 18). When Schoepflin and Macy were decided, that rationale made sense: then, one whose reputation was damaged by a newspaper story had a reasonable chance of recovering damages from the newspaper, even if the newspaper had innocently repeated an earlier slander or libel. That era ended, at *346least for public-official plaintiffs like the one in this case, with New York Times Co. v Sullivan (376 US 254, 279-280 [1964]), which held that the First Amendment prohibits a public official from recovering damages for defamation related to his official conduct, unless he proves that the defamatory statement was made “with knowledge that it was false or with reckless disregard of whether it was false or not.” Under Times v Sullivan, plaintiff here never had a realistic hope of recovering from Newsday. The damage that plaintiff suffered from the dissemination of a false accusation of corruption to Newsday’s readers must either be paid by defendants or go uncompensated.
No post-Times v Sullivan case in our Court adopts the Schoepflin/Macy rule. Rinaldi v Viking Penguin (52 NY2d 422 [1981]), discussed by the majority (majority op at 344), is not an exception. The issue in Rinaldi was whether a republication was “sufficient to start the . . . Statute of Limitations running anew” (id. at 427). That is not the question we have here. I do not suggest that Newsday’s republication of Probst’s libel was a new tort that would start a new statute of limitations period; I do suggest that the republication was a reasonably foreseeable consequence of the original tort.
The accusation that Probst made against plaintiff is a serious one; a jury has found, on sufficient evidence, that he made it either knowing it to be false or with serious doubt of its truth; and there was sufficient evidence to support a finding that Newsday’s republication of it was reasonably to be expected. I see no good reason why the jury should not have been allowed to award damages based on the republication.
Judges Cipabick, Graffeo, Read, Pigott and Jones concur with Chief Judge Lippman; Judge Smith dissents in a separate opinion.
Order modified, without costs, by remitting the case to Supreme Court, Nassau County, for a new trial as to damages only and, as so modified, affirmed.